Citation Nr: 1632367	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  06-24 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active service from November 1995 to November 1999 and from December 2003 to February 2005. 

This appeal to the Board of Veterans' Appeals (Board) initially arose from a September 2005 rating decision in which the RO, in part, denied service connection for lumbar spine paravertebral muscle spasm, claimed as a back condition.  The issue on appeal was previously remanded by the Board in December 2008.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's December 2008 remand, the Veteran was to be provided VCAA notice in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and was to be scheduled for a VA examination to assist in determining the nature and etiology of his lumbar spine disorder.

A review of the evidence of record shows that the Veteran may not have received the abovementioned notices.  Specifically, there are various returned correspondence in the record indicating that the Veteran's previous address (which included a military designated unit) was "invalid or closed."  Further, the Veteran recently submitted a statement in February 2016 with an address located in San Antonio, Texas.  Notably, previous VA notices, to include the new VCAA notice and the VA examination notification, were not sent to the Veteran's Texas address.  As such, the Board finds that another attempt should be made to ensure that the Veteran receives the appropriate notices.  Due to not receiving the mailings regarding the processing of this appeal, the Board finds that additional development is necessary to ensure due process in this appeal, to include obtaining a VA examination with opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should confirm the Veteran's current address.

2.  Then, the AOJ should resend the Veteran the VCAA notice letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for a lumbar spine disability.  The AOJ should explain the type of evidence that is the Veteran's ultimate responsibility to submit and should clearly explain the evidence needed to establish entitlement to service connection on a direct, secondary, or presumptive basis.  The notice letter must meet the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as regards VA's assignment of disability ratings and effective dates, as appropriate.  

3.  If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Then, the AOJ should arrange for the Veteran to undergo a VA spine examination at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner and the report of the examination should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should then address the following:

(a)  List all current diagnoses pertaining to the Veteran's lumbar spine.

(b)  For each diagnosis, provide and opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's lumbar spine disability is the result of disease or injury incurred in or aggravated by the Veteran's service.  Note: the Veteran had two periods of active duty service.

(c)  For each diagnosis, provide and opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's lumbar spine disorder(s) is either caused or aggravated by the Veteran's service-connected disability/ies (to include the Veteran's service-connected bilateral knee disabilities). 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
 
If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should adjudicate the claim for service connection for a lumbar spine disability in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the AOJ should furnish to the veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




